DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 41-42 and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 41-42 and 48-51 recites the ranges as measured “based on the total weight of the source of the nutrient taken as 100% by weight” First, there is insufficient antecedent basis for this limitation in the claim, “the source of the nutrient”. The presently claimed invention is directed to an aqueous liquid fertilizer. The composition comprises a source of at least one nutrient suspended in a liquid medium. Therefore, the weight percentages, calculated on the basis of the “source” are indefinite because they do not define these values based on the aqueous liquid fertilizer as a whole. To put it another way, when the “source” material comprises a nutrient amount, it is just one component in the liquid fertilizer as a whole. “[…] the liquid fertilizer composition comprises about 20% to about 80% by weight […] of the source of at least one nutrient, based on the total weight of the liquid fertilizer composition taken as 100% by weight” [Specification, Page 6, lines 7-11]. Taking claim 1, for instance, for the purposes of examination, when the source material is present in a liquid fertilizer composition, the liquid fertilizer composition is thought to comprises zinc in an amount of about 3-20% (15-25% * 20-80%) and manganese in an amount of about 0.2-8% (1-10% * 20-80%) when calculated based on the total weight of the liquid fertilizer composition. The same interpretation is applied to the ranges set forth in claims 41-42 and 48-51.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 40-51 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent Publication No. 2004/0050126 A1) in view of Davis (US Patent No. 5,043,007) and Basu et al. (US Patent No. 5,597,399).

	In regard to claim 1, Green disclose an aqueous liquid fertilizer composition [Paragraph 0036] comprising:
(a) a nutrient comprising micronutrients, which are zinc and manganese, [Paragraph 0031] and one or more macronutrients (e.g. nitrogen, potassium, phosphate) [Paragraph 0030], wherein the fertilizer may have a nutrient concentration of 5-45% zinc and 5-45% manganese based on the total weight of the fertilizer [Paragraph 0031],
 (b) a thickening agent [Paragraph 0036], wherein Green exemplifies thickening agent Vangel B [Paragraph 0044] in an amount such as about 1% by weight of the thickener (e.g. 1.25%), based on the total weight of the liquid fertilizer composition taken as 100% weight [Paragraph 0054, 0077], and
(c) a dispersing agent [Paragraph 0036], wherein Green exemplifies dispersing agents Morwet D425 and Aerosol OT-B [Paragraph 0039] in an amount such as 1.6% by weight of the dispersant, based on the total weight of the liquid fertilizer composition taken as 100% weight [Paragraph 0050, 0051, 0077], and wherein the composition is a suspension of insoluble nutrients [Paragraph 0039, 0026, 0027], wherein the composition has an insoluble nutrient content (e.g. suspended solids content) of at least about 50% by weight [Paragraph 0029], and wherein Green’s composition does not contain styrene (meth)acrylic copolymer because it is not disclosed as a component of the composition.

Green discloses a composition comprising 5-45% zinc and 5-45% manganese based on the total weight of the fertilizer [Paragraph 0031]. The values disclosed by Green overlap with the claimed ranges when calculated on the basis of the aqueous liquid fertilizer composition as a whole (e.g. when the source material is present in a liquid fertilizer composition, the liquid fertilizer composition is thought to comprises zinc in an amount of about 3-20% (15-25% * 20-80%) and manganese in an amount of about 0.2-8% (1-10% * 20-80%) when calculated based on the total weight of the liquid fertilizer composition). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “The micronutrients employed will be present in varying amounts, as determined by the needs of the plant to be fertilized, the ground condition, etc. One of ordinary skill in the art will recognize and be aware of the varying needs, and adjust the formulations accordingly” [Davis, Column 4, lines 47-51]. “Persons of ordinary skill in the art will appreciate that the proper pH and the concentration of essential plant nutrients can be adjusted to suit the individual needs of the soil” [Basu, Column 5, lines 60-66]. 

In regard to claim 40, Green discloses a fertilizer composition comprising one or more macronutrients such as phosphorous and/or nitrogen (e.g. nitrogen, potassium, phosphate) [Paragraph 0030].

In regard to claims 41-42, Green discloses a composition comprising 5-45% zinc and 5-45% manganese based on the total weight of the fertilizer [Paragraph 0031]. The claimed values overlap with the amounts disclosed by Green when calculated on the basis of the aqueous liquid fertilizer composition as a whole (e.g. when the source material is present in a liquid fertilizer composition, the liquid fertilizer composition is thought to comprises zinc in an amount of about 4-16% (20% * 20-80%) and manganese in an amount of about 1-4% (5% * 20-80%) when calculated based on the total weight of the liquid fertilizer composition).

	In regard to claim 43, Green discloses a composition comprising macronutrients selected from nitrogen or potassium [Paragraph 0015, 0022, 0024, 0030]. While the claim does not explicitly disclose wherein the phosphorus and/or nitrogen is present in an amount of about 10% to about 20% by weight, based on the total weight of the liquid fertilizer composition taken as 100% weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the concentrations of the nutrients within the prior art values because they may be varied according to customer preference, soil conditions, and/or need [Paragraph 0031]. “Persons of ordinary skill in the art will appreciate that the proper pH and the concentration of essential plant nutrients can be adjusted to suit the individual needs of the soil” [Basu, Column 5, lines 60-66].

	In regard to claim 44, Green discloses a composition comprising from about 0.05% by weight of a defoamer, based on the total weight of the liquid fertilizer composition taken as 100% weight [Paragraph 012, 0125, 0128].

	In regard to claim 45, Green discloses a composition comprising a preservative to prevent microbial growth in the formulation [Paragraph 0036], such as Legend MK antimicrobial agent, in amounts of about 0.375% by weight of a preservative, based on the total weight of the liquid fertilizer composition taken as 100% weight [Paragraph 0055].

In regard to claim 46, Green discloses a method of applying the liquid fertilizer composition of claim 1  to the surface of granules (e.g. preparing a dry dispersible granule) [Paragraph 0035, Claim 15].

	In regard to claim 47, Green discloses adding one or more fungicide/herbicide to the liquid fertilizer composition (e.g. co-application) [Paragraph 0028].

	In regard to claim 48, Green disclose an aqueous liquid fertilizer composition [Paragraph 0036] comprising:
(a) a nutrient comprising micronutrients, which may be selected from the group consisting of zinc, manganese and iron [Paragraph 0015, 0030] and one or more macronutrients (e.g. nitrogen, potassium, phosphate) [Paragraph 0030],
 (b) a thickening agent [Paragraph 0036], wherein Green exemplifies thickening agent Vangel B [Paragraph 0044] in an amount such as about 1% by weight of the thickener (e.g. 1.25%), based on the total weight of the liquid fertilizer composition taken as 100% weight [Paragraph 0054, 0077], and
(c) a dispersing agent [Paragraph 0036], wherein Green exemplifies dispersing agents Morwet D425 and Aerosol OT-B [Paragraph 0039] in an amount such as 1.6% by weight of the dispersant, based on the total weight of the liquid fertilizer composition taken as 100% weight [Paragraph 0050, 0051, 0077], and wherein the composition is a suspension of insoluble nutrients [Paragraph 0039, 0026, 0027], wherein the composition has an insoluble nutrient content (e.g. suspended solids content) of at least about 50% by weight [Paragraph 0029], and wherein Green’s composition does not contain styrene (meth)acrylic copolymer because it is not disclosed as a component of the composition.
Green discloses a composition comprising 5-45% zinc and 5-45% manganese based on the total weight of the fertilizer [Paragraph 0031]. The values disclosed by Green overlap with the claimed ranges when calculated on the basis of the aqueous liquid fertilizer composition as a whole (e.g. when the source material is present in a liquid fertilizer composition, the liquid fertilizer composition is thought to comprises zinc in an amount of about 6-40% (30-50% * 20-80%) and manganese in an amount of about 1-12% (5-15% * 20-80%) when calculated based on the total weight of the liquid fertilizer composition). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Although Green does not explicitly disclose values of iron present in the composition, Davis discloses iron micronutrients are generally employed, on an elemental basis, in amounts ranging from 0.01-3% [Column 4, lines  54-55] and “[t]he micronutrients employed will be present in varying amounts, as determined by the needs of the plant to be fertilized, the ground condition, etc. One of ordinary skill in the art will recognize and be aware of the varying needs, and adjust the formulations accordingly” [Davis, Column 4, lines 47-51]. “Persons of ordinary skill in the art will appreciate that the proper pH and the concentration of essential plant nutrients can be adjusted to suit the individual needs of the soil” [Basu, Column 5, lines 60-66]. 

In regard to claims 49 and 51, Green discloses a composition comprising 5-45% zinc and 5-45% manganese based on the total weight of the fertilizer [Paragraph 0031]. The claimed values overlap with the amounts disclosed by Green when calculated on the basis of the aqueous liquid fertilizer composition as a whole (e.g. when the source material is present in a liquid fertilizer composition, the liquid fertilizer composition is thought to comprises zinc in an amount of about 8-32% (40% * 20-80%) and manganese in an amount of about 2-8% (10% * 20-80%) when calculated based on the total weight of the liquid fertilizer composition).
	In regard to claim 50, although Green does not explicitly disclose values of iron present in the composition, Davis discloses iron micronutrients are generally employed, on an elemental basis, in amounts ranging from 0.01-3% [Column 4, lines  54-55] and “[t]he micronutrients employed will be present in varying amounts, as determined by the needs of the plant to be fertilized, the ground condition, etc. One of ordinary skill in the art will recognize and be aware of the varying needs, and adjust the formulations accordingly” [Davis, Column 4, lines 47-51]. “Persons of ordinary skill in the art will appreciate that the proper pH and the concentration of essential plant nutrients can be adjusted to suit the individual needs of the soil” [Basu, Column 5, lines 60-66].

Response to Arguments
Applicant’s arguments, filed 04/13/2022, with respect to the claim rejections under the Dexter reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 18, 2022